Case: 14-30317      Document: 00512834757         Page: 1    Date Filed: 11/12/2014




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT


                                    No. 14-30317
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        November 12, 2014
CATHERINE HOOVER,
                                                                           Lyle W. Cayce
                                                                                Clerk
                Plaintiff - Appellant

v.

SOS STAFFING SERVICES, INCORPORATED,

                Defendant - Appellee




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:13-CV-3256


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM:*
       Catherine Hoover appeals the district court’s dismissal of claims brought
under 42 U.S.C. § 1983, 42 U.S.C. § 1985, and Louisiana state law. For the
reasons stated herein, we affirm the district court’s dismissal.
           On December 18, 2013, Hoover filed the instant action against her
former employer SOS Staffing Services, Incorporated (“SOS”) alleging the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 14-30317      Document: 00512834757        Page: 2     Date Filed: 11/12/2014



                                     No. 14-30317
deprivation of constitutional rights and privileges pursuant to § 1983, a
conspiracy to deprive her of equal protection of the laws under § 1985, and the
intentional infliction of emotional distress under Louisiana state law. Hoover’s
claims stemmed from the alleged unfair treatment, harassment, and
discrimination she experienced primarily as a result of the behavior of her
supervisor at SOS.         In her complaint, Hoover does not allege that SOS
committed any wrongdoing beyond the date of April 12, 2011. Hoover states
that she filed a formal charge of discrimination with the Equal Employment
Opportunity Commission (“EEOC”) on May 5, 2011. Hoover further asserts
that on September 17, 2013, the EEOC dismissed her charges and issued a
right-to-sue letter. 1
       The district court dismissed Hoover’s complaint pursuant to Federal
Rule of Civil Procedure 12(b)(6) for several reasons including that all of
Hoover’s claims were subject to the one-year prescriptive period found in La.
Civ. Code Ann. art. 3492.         The district court concluded that Hoover was
terminated on or around February 15, 2011, and therefore, had one-year from
that date to file her claims. Because Hoover did not file her claims until nearly
three years from the date of her termination, the district court found that her
claims were untimely.
       Hoover does not dispute that a one-year statute of limitations applies to
her claims. See Smith v. Humphrey, 540 F. App’x 348, 349 (5th Cir. 2013)
(explaining that the statute of limitations for § 1983 and § 1985 claims brought
in Louisiana is one-year from the date the plaintiff becomes aware of her
injury); Rivers v. Zwolle, No. 10-0578, 2011 WL 1103792, at *2 (W.D. La. Mar.
22, 2011) (“Claims for intentional infliction of emotional distress are also



       1 The record does not include documentation of Hoover’s EEOC charge or her right-to-
sue letter.
                                            2
     Case: 14-30317       Document: 00512834757         Page: 3     Date Filed: 11/12/2014



                                       No. 14-30317
subject to a one-year prescriptive period.”). However, Hoover contends that
the time limitations for her claims should have been tolled during the time in
which the EEOC investigated her claims of discrimination. Hoover therefore
argues that her limitations period should have begun on September 17, 2013,
the date her right-to-sue letter was issued. We do not agree.
       While an EEOC right-to-sue letter would have started the limitations
period for a Title VII claim, Taylor v. Books A Million, Inc., 296 F.3d 376, 379
(5th Cir. 2002), Hoover has not alleged a Title VII violation. 2 The district court
applied the appropriate limitations period to the claims that Hoover has stated
in her complaint and correctly found that Hoover’s claims were filed untimely. 3
See Abram-Adams v. Citigroup, Inc., 491 F. App’x 972, 975 (11th Cir. 2012)
(noting the differing statute of limitations that applies to a Title VII claim as
opposed to § 1983 and § 1985 claims).
       For these reasons, we AFFIRM the district court’s dismissal of Hoover’s
claims. 4




       2  Hoover’s argument that an EEOC right-to-sue letter tolls the prescriptive period for
her § 1983, § 1985, and state law claims is wholly unsupported.
        3 We observe that Hoover’s claims are untimely even if we consider April 12, 2011 to

be the date of her injury.
        4 Because we conclude that the untimeliness of Hoover’s complaint warrants dismissal

of her claims, we need not consider any additional arguments raised by Hoover in this appeal.
                                              3